                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                           LAFAYETTE-OPELOUSAS DIVISION


HENRY LEE MALBROUGH, Individually
and on behalf of his son, ANTHONY
CAMPBELL
                                                                          CIVIL ACTION
VERSUS
                                                                          10-107-SDD-CBW
CITY OF RAYNE, ET AL.



                                           RULING

          This matter is before the Court on the Re-Urged Joint Motion for Summary

Judgment1 filed by Defendants, Wayne A. Melancon (“Melancon”), in his official capacity

as former Sheriff of Acadia Parish, Louisiana; Acadia Parish Sheriff’s Department

(“APSD”); Jackie Boddye (“Boddye”), in her official and individual capacities as an Acadia

Parish Sheriff’s Department Deputy; George Bradford Ware (“Brad Ware”), in his official

and individual capacities as an Acadia Parish Sheriff’s Department Deputy; the City of

Rayne; Officer Christopher Cormier (“Cormier”), in his individual and official capacities as

a police officer for the City of Rayne; Chief Carroll Stelly (“Stelly”), in his official capacity

as Chief of Police of the City of Rayne; and Joseph Credeur (“Credeur”), in his individual

and official capacities as a police officer for the City of Rayne. Plaintiff, Henry Lee

Malbrough (“Plaintiff”), individually and on behalf of his son, Anthony Campbell




1
    Rec. Doc. No. 116.
50052 
                                                                                     Page 1 of 39 
                                                                                                  
 
(“Campbell”), has filed an Opposition2 to this motion, to which Defendants filed a Reply.3

For the reasons set forth below, the Defendants’ motion shall be granted.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         On February 10, 2009, the Rayne Police Department (“RPD”) obtained a search

warrant for a residence located at 715 Malvern Avenue in Rayne, Louisiana.              This

residence was co-owned by Plaintiff, and his son Campbell lived at this residence.

Defendants contend Campbell was “well known to local law enforcement as a drug dealer

with numerous prior arrests.”4 Indeed, on January 11, 2009, one month prior to the

incident giving rise to this litigation, Defendants contend Campbell was arrested at the

Malvern residence for various charges. Defendants claim that illegal narcotics were

recovered from this residence on January 11, 2009; that Campbell admitted he was

selling drugs from the residence; that weapons were also found in the residence; and that

multiple persons in the residence at the time were observed attempting to destroy the

drugs.5 Chief Stelly testified that Campbell attempted to prevent the officers from entering

the residence by holding the door shut as the officers tried to enter.6

         Considering this background, and based on alleged new information from

informants that a large shipment of drugs had arrived, the RPD requested assistance from

the APSO and the Louisiana State Police (“LSP”) in executing the February 10, 2009

warrant.7 Defendants maintain that all officers, regardless of agency, were either in



2
  Rec. Doc. No. 118.
3
  Rec. Doc. No. 126.
4
  Rec. Doc. No. 116-1 at 14 (p. 5 of memo).
5
  Id.
6
  Rec. Doc. No. 116-3 at 37 (Deposition of Chief Stelly).
7
  Rec. Doc. No. 116-4 at 64 (Deposition of Detective Richard T. Gray).
50052 
                                                                                 Page 2 of 39 
                                                                                              
 
“Class A” regular law enforcement uniforms or apparel with clear insignia indicating they

were police officers. The officers arrived at the residence in both marked and unmarked

vehicles.8

         When the officers arrived at the residence, Campbell’s 2003 GMC Yukon was

parked in the driveway; because of the darkly tinted windows, the officers could not

determine if there were occupants in the vehicle. Officers surrounded the vehicle and

ordered any occupants to exit. Brian Smith (“Smith”) was seated in the passenger seat,

and the officers claim he exited immediately from the passenger seat and was

handcuffed.9 Officers then observed Campbell in the driver’s seat through the open

passenger door. A third occupant, Ricky Monceaux (“Monceaux”) was seated in the back

seat on the passenger side; however, he remained in the vehicle for the duration of the

incident.10

         Although Defendants claim Campbell was instructed repeatedly to exit the vehicle

with his hands up, officers claim he did not comply and began to reach behind the driver’s

seat for an unknown object.11 Suddenly, Campbell allegedly put the vehicle in reverse

and pressed on the accelerator.12 Accordingly to the Louisiana State Police Report,13

Campbell’s vehicle struck a RPD patrol unit parked intentionally behind the Yukon to block

Campbell’s exit, then Campbell put the car in forward and accelerated even though

several officers had surrounded the vehicle and were in close proximity to the vehicle


8
  Exhibit E (1) at 40, 684-696, 1200-1226.
9
  Id. at 40-41.
10
   Id. at 43.
11
   Rec. Doc. No. 116-6 at 38-39 (Deposition of Adam Ware).
12
   Id. at 37-40.
13
   The Parties stipulated to the authenticity and admissibility of the Louisiana State Police Report along with
its attachments. Rec. Doc. No. 84.
50052 
                                                                                                 Page 3 of 39 
                                                                                                              
 
based on the small size of Plaintiff’s yard.14 Campbell then allegedly revved the engine,

made a hard left turn, and struck APSO deputy Brad Ware, who was in front of the vehicle

screaming for Campbell to exit.15

         The other Defendants witnessed the Yukon strike Ware and testified that, after

Ware was struck, the officers could not see him and believed that he was being dragged

underneath the Yukon, which caused three officers to open fire on Campbell.16 The

Defendants maintain that no officer opened fire until Campbell had disobeyed all police

orders, put the Yukon in gear and accelerated towards Brad Ware, and apparently struck

Deputy Ware.17 It was later discovered that Ware was not dragged by the Yukon or

seriously injured, although Ware testified that Campbell knocked him to the ground and

“kept coming at [him],” which forced Ware to “get out from underneath in front of the

vehicle.”18 Once out of the way of the Yukon, Ware “jumped up and attempted to stop

the vehicle, disable it by shooting out the back tires.”19 Campbell continued driving out of

the Malvern residence and came to a stop in an adjoining block containing a graveyard.

At this point, the officers determined that Campbell had been struck by a bullet.20

         Backseat passenger Monceaux was the only witness to the incident from inside

the vehicle, and he essentially confirmed the Defendants’ account of the incident.

Monceaux gave a recorded statement to police on February 10, 2009, the day after the


14
   Exhibit E(1) at 779-795; 804-806, 511, & 850.
15
   Rec. Doc. No. 116-8 at 100 (Deposition of George Ware).
16
   Rec. Doc. No. 116-16 at 67 (Deposition of Adam Ware); Exhibit E(1) at 43-48.
17
   Id.; Rec. Doc. No. 116-9 at 72 (Deposition of Brian Smith); Rec. Doc. No. 116-10 at 24 (Deposition of
Plaintiff Henry Malbrough); Rec. Doc. No. 116-8 at 105-106 (Deposition of George Ware); Exhibit E(1)
Louisiana State Police Report, Statements of Officers Chris Cormier, Joseph Credeur, and Deputy Jackie
Boddye, at 43-48.
18
   Rec. Doc. No. 116-8 at 104, lines 1-13 (Deposition of George Ware).
19
   Id. at 105, lines 8-9.
20
   Exhibit E(1) Louisiana State Police Report at 40-41.
50052 
                                                                                           Page 4 of 39 
                                                                                                        
 
incident, which was recorded and attached to the Police Report.21 The Court listened to

Monceaux’s February 10 statement several times. Monceaux told police no less than

twenty times that Campbell “ran over the cop.” At the 12:20 mark, Monceaux states that

Campbell “reached around the back of the seat like he was trying to hide something.” At

the 15:00 mark, Monceaux states it “was all his [Campbell’s] fault – they [the police] was

doing their job professionally.” Monceaux also stated that both he and Campbell heard

the cops “hollering,” and “none of the cops were in the wrong.”

         Several weeks later, Monceaux gave a statement to Plaintiff’s counsel on or about

March 3, 2009, which was audio recorded and transcribed.22 Monceaux was asked to tell

what happened from the moment everything started on February 9, 2009. Monceaux

stated: “we pulled up in the driveway, we sitting right there and we eating some hot

tamales and um, they just said something about the cops hitting the house.”23 Monceaux

further explained that Smith made this comment.24 Monceaux explained that one cop

removed Smith from the vehicle, and another cop came off the porch and pointed a rifle

at the windshield, and another cop was at the driver’s side door, and “Anthony is reaching

behind the seat,” to which the office ordered Campbell to “move your hand, move your

hand!”25 Monceaux also stated that Campbell did not carry a gun; however, he confirmed

that Campbell reached behind his seat as the officers approached the vehicle. Monceaux

offered the following narrative:

         And they had another cop come off the porch, in front of the truck, he got a
         rifle pointed at the windshield. This one at the side door and Anthony is

21
   Exhibit E (1), Attachment #8.
22
   Rec. Doc. No. 116-15.
23
   Id. at 1.
24
   Id.
25
   Id. at 2.
50052 
                                                                                 Page 5 of 39 
                                                                                              
 
         reaching behind the seat, but he don’t have no gun. The man don’t carry no
         gun. (laughs) And they said move your hand, move your hand! So he moved
         his hand back to the front, and when he moved his hand, he put it in reverse
         and he backed, he backed up. He didn’t know they had a car behind him,
         couldn’t see, I couldn’t see it and I’m sitting in the back seat here and I’m
         looking around, look, look to see whose around ‘cause, ‘cause that cop got
         the gun pointed a foot from us all, leaning in the door. When he went to back
         up, the cop backed up. They backed out of the door, the door did bump him
         and when they hit the car, the door slammed closed, and he cut a hard left,
         dropped it in drive, and I hollered at him, Anthony no, don’t do this, don’t do
         it. You know, tell him not to run and um, he laid on the gas, when I heard
         pop, pop, pop. There three shots. And when I heard the three shots, I heard
         the glass breaking, I slid to the side, he got bucket seats in the back, I slid
         in between the bucket seats, put my head behind the seat and pray to god
         the bullet wouldn’t hit me in the head, ‘cause I knew they were shooting at
         the windows, not at the tires. The first three shots, that was the dude, the
         cop that they hit, that he bumped with the door.26

         Curiously, however, Monceaux claimed during this interview that he did not see

Campbell hit Brad Ware with the vehicle; rather, he stated that he saw “a cop trip and fall

in the bushes,” but he observed the cop fall on the left side of the bush while the vehicle

“caught the right side” of the bush.27 Monceaux stated that he did not believe or see

Campbell try to threaten a cop or deliberately run anyone over.28 Monceaux did confirm

that the shooting did not start until Campbell “took a hard left,” “stepped on the gas, …

and the cop fell in the bushes.”29 Monceaux again stated: “When that cop fell down in

the bushes, they started shooting.”30 Although Monceaux did not know the cop that fell,

he stated that the cop was taken from the scene in an ambulance, which confirms that

Monceaux identified “the cop that fell” as Brad Ware.31 Monceaux also stated that “[a]ll



26
   Id. at 2-3.
27
   Id. at 11.
28
   Id. at 12.
29
   Id.
30
   Id. at 13.
31
   Id.
50052 
                                                                                    Page 6 of 39 
                                                                                                 
 
the cops were in uniform and they was all in blue,”32 and he did not see any cops in plain

clothes until after the incident was over.

         Monceaux was asked by Plaintiff’s counsel if he heard the police give Campbell

any verbal commands, to which Monceaux responded: “Yep. … Halt, halt … and don’t,

don’t, don’t … .”33 When counsel suggested that an officer had busted the passenger

side window before the shooting started, Monceaux explained that “they punched it out

after the truck stopped.”34 Counsel asked about the statement Monceaux had given to

the police regarding the incident, and Monceaux responded: “I told them the same, he,

he backed up, the door bumped that cop and that cop fell in the bushes, I don’t know if

he run over him or not, you know --” at which point counsel interrupted Monceaux and

stated: “Come on now, you, you know nobody run over him you were in the truck.”35

Monceaux responded: “I don’t know!”36 Monceaux was asked if he saw the man go under

the truck, to which he responded: “I, well we was so close, the man fell in the bushes and

the truck passed right there.”37

         Plaintiff offers a much different version of these events. Plaintiff claims that the

Defendants showed up “mostly in unmarked vehicles and, despite their testimony,

unmarked uniforms.”38 Plaintiff points to Campbell’s deposition testimony, given 6 years

after the incident occurred, that Campbell did not know it was a police officer that

approached his vehicle on February 11, 2009, and claims Campbell thought he was being


32
   Id.
33
   Id. at 13.
34
   Id. at 15.
35
   Id. at 16.
36
   Id.
37
   Id. Plaintiff’s counsel raised the issue of Monceaux’s drinking problem, which he acknowledged, but
Monceaux stated that he was not drunk or doing any drugs on the date of this incident. Id. at 16-17.
38
   Rec. Doc. No. 118 at 7.
50052 
                                                                                          Page 7 of 39 
                                                                                                       
 
robbed.39 Plaintiff notes that witnesses testified that Officer Adam Ware did not announce

that he was a police officer when he approached the Yukon, and Mose Milson (“Milson”),

a neighbor who allegedly lived across the street from Malbrough and witnessed the event,

testified that he heard an officer threaten Campbell’s life before approaching the Yukon.40

Plaintiff claims Deputy Brad Ware has given inconsistent testimony about his location

during the incident and cites to witnesses who testified that Ware was not struck by the

Yukon but instead slipped near an air conditioner.                 Plaintiff contends that it was

unreasonable for the officers to continue to shoot at Campbell after the officers were no

longer in the path of the vehicle and they knew that Ware was unharmed. Plaintiff

maintains that Campbell had no idea that police officers were executing a search warrant

and that “all he was trying to do was to get away from people point[ing] guns at him with

no justification.”41

         Plaintiff filed this lawsuit42 against Defendants, individually and on behalf of his

son, pursuant to 42 U.S.C. §1983 for several alleged constitutional violations, inter alia:

freedom from excessive use of force; right to life and liberty; right to equal protection; and

right to due process, application of law. Plaintiff also asserts a variety of state law claims.

Plaintiff has asserted a “bystander” claim against Defendants for the heart attack he

suffered on the day of the shooting. Defendants have moved for summary judgment on




39
   Rec. Doc. No. 102-6 at 7 (Deposition of Anthony Campbell, p. 24).
40
   Rec. Doc. No. 102-4 at 15 (Deposition of Mose Milton, Jr.).
41
   Rec. Doc. No. 118 at 9.
42
   This matter was stayed for several years due to Campbell’s medical condition. It was ultimately
determined that it would be unsafe to remove the bullet that remains lodged in Campbell’s brain. Exhibit
E(1) at 40-41.
50052 
                                                                                           Page 8 of 39 
                                                                                                        
 
all of Plaintiff’s claims, and the Defendants sued in their individual capacities have

asserted the defense of qualified immunity to Plaintiff’s claims.

II.      LAW AND ANALYSIS

         A. Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”43 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”44 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”45 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”46 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”47

         Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a




43
   Fed. R. Civ. P. 56(a).
44
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
45
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
46
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
47
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
50052 
                                                                                                 Page 9 of 39 
                                                                                                              
 
reasonable jury could return a verdict for the nonmoving party.’”48 All reasonable factual

inferences are drawn in favor of the nonmoving party.49 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”50 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”51

         B. Section 1983 Claims and Qualified Immunity

         To state a claim under Section 1983, a plaintiff must (1) allege a violation of rights

secured by the Constitution or laws of the United States and (2) demonstrate that the

alleged deprivation was committed by a person acting under color of state law.52 Plaintiff

alleges that Defendants violated Campbell’s Fourth Amendment right to be free from

excessive force and his Fourteenth Amendment right to due process. The Court turns to

these claims.

                1.      Excessive Force

         “To prevail on an excessive force claim, a plaintiff must establish: (1) injury (2)

which resulted directly and only from a use of force that was clearly excessive, and (3)

the excessiveness of which was clearly unreasonable.”53 The reasonableness inquiry


48
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
49
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
50
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
51
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
52
   See Lefall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 525 (5th Cir.1994).
53
   Ramirez v. Knoulton, 542 F.3d 124, 128 (5th Cir. 2008) (internal quotations and citations omitted).
50052 
                                                                                           Page 10 of 39 
                                                                                                         
 
“requires careful attention to the facts and circumstances of each particular case,

including the severity of the crime at issue, whether the suspect poses an immediate

threat to the safety of the officers or others, and whether he is actively resisting arrest or

attempting to evade arrest by flight.”54 The key question before the Court based on the

facts of this case is whether Campbell “posed an immediate threat to the safety of the

officers or others.”55 The “[u]se of deadly force is not unreasonable when an officer would

have reason to believe that the suspect poses a threat of serious harm to the officer or

others.”56 Courts must “balance the amount of force used against the need for force,”

paying “careful attention to the facts and circumstances of each particular case.”57

         The Fifth Circuit has held that “[t]he excessive force inquiry is confined to whether

the [officer] was in danger at the moment of the threat that resulted in the [officer's]

shooting.”58 Thus, the officers' actions leading up to a shooting are irrelevant for the

purposes of an excessive force inquiry in the Fifth Circuit.59 This Court is bound to

consider the “moment of the threat” that resulted in the Defendants’ use of deadly force.60

         Defendants maintain that they surrounded Campbell’s vehicle in order to execute

a search warrant for the premises, which included the vehicle in question, in police

uniforms and/or clothing that clearly displayed law enforcement insignia. Defendants

further contend that, after ordering Campbell out of the car with his hands up repeatedly,

he not only failed to comply, but he reached behind the driver’s seat for an unknown


54
   Graham, 490 U.S. at 396.
55
   Id.
56
   Mace, 333 F.3d at 624.
57
   Ramirez, 542 F.3d at 129.
58
   Harris v. Serpas, 745 F.3d 767, 772 (5th Cir. 2014), citing Bazan ex rel. Bazan v. Hidalgo Cnty., 246 F.3d
481, 493 (5th Cir. 2001).
59
   See Harris, 745 F.3d at 772.
60
   Id.
50052 
                                                                                              Page 11 of 39 
                                                                                                            
 
object. Contemporaneously, Campbell is alleged to have quickly backed into the RPD

patrol unit parked behind the Yukon in the driveway, revved his engine and made a hard

left turn, then put the Yukon in forward and accelerated directly into the path of Brad Ware.

The officers testified that they believed that Brad Ware was being dragged underneath

the Yukon and that Campbell continued to disobey orders and drive erratically outside the

yard before coming to a stop in the graveyard in the adjoining block. Defendants testified

that that shots were not fired until after Campbell had refused to exit the car, reached

behind his seat, backed into a patrol car, aimed his vehicle and possibly struck Ware, and

continued to erratically drive with Ware possibly stuck underneath the vehicle. Under the

circumstances, Defendants maintain that Campbell posed an immediate threat to the

safety of the officers and others, Campbell was actively attempting to resist or evade

arrest by flight, and the officers reasonably used deadly force at the “moment of the

threat.”

         Plaintiff argues that several genuinely disputed material facts call into question the

reasonableness of the officers’ conduct during this incident such that summary judgment

is not appropriate, and qualified immunity does not shield the officers’ conduct. Plaintiff

presents the following alleged disputed facts which he maintains preclude summary

judgment: witnesses to the event have testified that the Defendants were not in uniform

and were in unmarked cars when they approached Campbell’s vehicle; the officers did

not identify themselves as police officers, thus Campbell believed that he was being

robbed and was just trying to escape; Milson testified that he heard an officer say prior to

the incident that he was going to kill Anthony Campbell when he saw him; there is

conflicting testimony about where Brad Ware was located at the time Campbell
50052 
                                                                                  Page 12 of 39 
                                                                                                
 
accelerated; and there is testimony that Brad Ware was not struck by the Yukon but rather

slipped in front of the vehicle.

         Plaintiff contends the Court must evaluate whether the Defendants themselves

created the situation wherein they had to resort to deadly force - by appearing in plain

clothes, mostly unmarked cars, and failing to announce themselves as police officer – as

described by the Tenth Circuit in Allen v. Muskogee.61 However, as Defendants note, the

law of the Fifth Circuit, not the Tenth Circuit, applies in this case, and the Fifth Circuit has

expressly held that, “[i]n this circuit, § 1983 liability cannot be premised on the fact that

an officer ‘creates the need’ to use excessive force by failing to follow police procedure.”62

                        a. Officers’ Clothing/Appearance

         Nevertheless, the Court also finds that Plaintiff has failed to demonstrate an issue

of fact regarding the Defendants’ appearance on the scene as police officers. Although

Plaintiff offers the testimony of Milson,63 Campbell,64 and Smith,65 all deposed more than

six years after the incident, that Defendants were in plain clothes and mostly unmarked

cars at the time of the incident, Plaintiff’s own stipulated evidence undermines this claim.

The record reflects that the Parties introduced the Louisiana State Police Report with

Attachments as Joint Exhibit 1 for all purposes in this matter.66 Indeed, Plaintiff and

Defendants have heavily cited this Exhibit in briefing the summary judgment motion. The

Police Report sets forth that: “Photographs of Sgt. Boddye (as dressed during incident)


61
   119 F.3d 837, 840 (10th Cir. 1997).
62
   Hover v. Brenner, 229 F.3d 1147 (quoting Fraire v. City of Arlington, 957 F.2d 1268, 1275-76 (5th Cir.
1992)).
63
   Milson was deposed on October 29, 2015, Rec. Doc. No. 102-4.
64
   Campbell was deposed on December 8, 2015, Rec. Doc. No. 102-6.
65
   Smith was deposed on September 1, 2016, over 7 years after the incident, Rec. Doc. No. 102-5.
66
   Rec. Doc. No. 84.
50052 
                                                                                           Page 13 of 39 
                                                                                                         
 
were taken by S/T Frank Garcia and me (S/T Morel)”; 67 “Photographs of Officer Cormier

(as dressed during this incident) were taken by S/T Frank Garcia”;68 “Photographs of

Officer Adam Ware (as dressed during incident) were taken by S/T Frank Garcia”;69 and

“Photographs of Officer Creduer [sic] (as dressed during incident) were taken by S/T

Frank Garcia.” The corresponding photographs reflect that Adam Ware was dressed in

his “Class A” regular uniform,70 Boddye was dressed in khaki pants and a shirt with clear

police insignia,71 and both Cormier and Credeur wore shirts with “RAYNE POLICE” in

large block letters across the front.72 The record indicates that Deputy Brad Ware was

brought straight to the hospital from the scene, and the hospital collected his uniform.73

In his deposition, Brad Ware confirmed that the photographs of a “Class B” uniform

collected at the hospital, depicting his name, badge, and police insignia on both sleeves,

are of the uniform he was wearing during the incident.74 Trooper Katie Morel testified

under oath that the photographs of the officer were taken immediately after the incident

at Rayne PD, and the officers were not allowed to go home and/or change.75 Moreover,

by jointly moving admission of the Police Report and all attachments, Plaintiff has

conceded the authenticity and admissibility of the photographs. Additionally, in both his

February 10 and March 3, 2009 statements, Monceaux acknowledged that it was clearly




67
   Joint Exhibit E (1) at 44.
68
   Id. at 46.
69
   Id. at 47.
70
   Id. at 691-693.
71
   Id. at 688-690.
72
   Id. at 684-687; 694-696.
73
   Rec. Doc. No. 116-8 at 132, 150 (Deposition of Brad Ware); Rec. Doc. No. 116-16 at 92-93 (Deposition
of Trooper Katie Morel).
74
   Rec. Doc. No. 116-8 at 150 (Deposition of Brad Ware); Exhibit E(1) at 1200-1226.
75
   Rec. Doc. No. 116-16 at 121 (Deposition of Katie Morel).
50052 
                                                                                         Page 14 of 39 
                                                                                                       
 
police officers that surrounded Campbell’s vehicle, and Malbrough testified that there

were marked police cars at the scene as well as some officers in uniform.76

         In Green v. Entrekin,77 the district court for the Western District of Louisiana

addressed a suit brought by a plaintiff alleging several constitutional violations pursuant

to Section 1983, including unlawful arrest and excessive force. The plaintiff argued that

she ignored the officer’s traffic orders in part because he did not identify himself as a

police officer, and she could not tell from his clothing that he was a police officer as his

reflective vest allegedly concealed his badge and name tag.78 The Court rejected this

contention, finding that the plaintiff failed to demonstrate a fact issue based on the

photographs submitted by the defendants:

         [P]hotographs submitted by the defendants show that the reflective vest did
         not cover the sleeves on Officer Entrekin's uniform, both of which have SPD
         insignias. See Record Document 26, Ex. 17. Additionally, Green
         encountered Officer Entrekin directing traffic at the intersection of a major
         highway and an interstate near the location of the state fair.

         The court finds that, under the circumstances, it was reasonable for Officer
         Entrekin to conclude that Green knew he was a police officer, even
         assuming that she truthfully did not know that he was.79

This conclusion by the Green court is critical: the question is not whether Campbell

truthfully knew that the individuals surrounding his vehicle were officers; rather, the

question is, based on the record evidence of their attire on the date of the incident, the

officers reasonably concluded that Campbell knew or should have known they were police




76
   Rec. Doc. No. 116-10 at 14 (Deposition of Henry Malbrough).
77
   2014 WL 4277952 (W.D. La. Aug. 28, 2014).
78
   Id. at * 5.
79
   Id. at *5-6 (emphasis added).
50052 
                                                                                 Page 15 of 39 
                                                                                               
 
officers under the circumstances.80

         Indeed, when ruling on a motion for summary judgment, the Court evaluates the

evidence in the light most favorable to the nonmovant and does not weigh evidence or

judge credibility.81      Nevertheless, any factual disputes raised by Plaintiff must be

genuine.82 Where a video recording, or conceivably some other unquestionable form of

evidence, contradicts a plaintiff's recollection to such a degree that no reasonable juror

could credit the plaintiff's testimony, the court must accept the facts as shown in the

recording.83 Based on the photographic evidence submitted and stipulated to by all

Parties in this matter, the Court finds that the photographs of the officers in the Police

Report establish unquestionably that the Defendants were dressed in a manner by which

it was reasonable for them to conclude Campbell knew or should have known they were

police officers at the time he was ordered to exit the vehicle.

                         b. Reaching for an unknown object

         The testimony of officers on the scene and the statement given by Monceaux, who

was the only witness in the vehicle at the relevant time, established that Campbell

reached behind his seat after the officers advised him to exit the vehicle. The evidence

that Campbell reached behind his seat is uncontroverted. Whether Campbell owned a

gun, carried a gun generally, or was reaching for a gun at that moment is irrelevant to the

question before the Court. The Fifth Circuit has repeatedly found an officer’s use of


80
   See also Lewis v. City of Shreveport, 2018 WL 1162987 at *6 (W.D. La. Mar. 5, 2018)(Court rejected
plaintiff’s argument that he did not know arresting officers were police officers where photographic evidence
established the officers were wearing gray polo shirts with the Shreveport Police emblem on each shoulder
and black tactical vests with “POLICE” written in white letters across the front and back.).
81
   EEOC v. Chevron Phillips Chem. Co., 570 F.3d 606, 615 (5th Cir. 2009).
82
   J & J Sports Prod., Inc. v. Mandell Family Ventures, L.L.C., 751 F.3d 346, 347–48, 2014 WL 1757307,
at *1 (5th Cir. May 2, 2014).
83
   Scott v. Harris, 550 U.S. 372, 378–79 (2007).
50052 
                                                                                              Page 16 of 39 
                                                                                                            
 
deadly force to be reasonable when “a suspect moves out of the officer’s line of sight

such that the officer could reasonably believe the suspect was reaching for a weapon.”84

                         c. Alleged threat to kill Campbell

         Plaintiff is likewise not aided by the deposition testimony of Milson, almost six years

after the incident, that he observed a pickup truck “with some white boys” stop in front of

Plaintiff’s house on the date in question.85 Milson testified that he heard an unidentified

“little short fellow … say ‘When I see that son of a bitch, I’m going to kill him.’ He was

talking about Anthony.”86 This testimony is insufficient to create an issue of fact as to use

of force reasonableness for several reasons. First, Milson does not know who made this

alleged statement; Milson admitted that he did not provide this statement to the police

when he was interviewed soon after the incident because he only remembered it “when

[he] was talking” in the deposition taken on October 29, 2015,87 over six years after the

incident and a week after Milson was visited by Campbell.88 Further, Milson speculates

that this alleged statement was made in reference to Anthony, although the alleged

statement itself contains no specific reference.

         The Court listened to the audio recording of the statement given to the police by

Milson on March 4, 2009. In this statement, given less than a month after the incident



84
   Manis v. Lawson, 585 F.3d 839, 844 (5th Cir. 2009) (collecting cases)(In reviewing the district court's
grant of summary judgment, the Fifth Circuit found that the appellees on behalf of Manis failed to dispute
“the only fact material to whether [the officer] was justified in using deadly force: that Manis reached under
the seat of his vehicle and then moved as if he had obtained the object he sought.” Id. Plaintiffs presented
no evidence that called the officer's statements into question. Id. at 845. The court held that “Manis's actual
intention—if, indeed, that could be discerned—is not the test. The question is whether in view of Manis's
conduct, [the officer] was objectively reasonable in believing Manis posed a threat of serious harm.” Id.).
85
   Rec. Doc. No. 102-4 at 14, lines 24-25. (Deposition of Mose Milson, Jr.).
86
   Id. at 15, lines 3-6.
87
   Id. at 70, line12.
88
   Id. at 65-66.
50052 
                                                                                                Page 17 of 39 
                                                                                                              
 
occurred, Milson is specifically asked what he heard the officers say, and this alleged

statement of a threat to kill Campbell is not mentioned at all. Moreover, although Milson

states initially in the interview, as he testifies later in his deposition, that the officers did

not arrive on the scene in marked vehicles or police attire, at the 2:55 mark of the

recording, the interviewer asks Milson how he knew it was cops, and he replied that he

could see “COPS” written on the car.                While the Court may not make credibility

determinations at the summary judgment stage, the Court “need not permit a case to go

to a jury … when the inferences that are drawn from the evidence, and upon which the

non-movant relies, are “implausible.”89          Furthermore, “[e]ven where facts are disputed,

the nonmoving party must offer evidence to enable a reasonable jury to return a verdict

in its favor.”90 The Court must be satisfied “that the evidence favoring the nonmoving

party is insufficient to enable a reasonable jury to return a verdict in her favor.”91 The

Court finds that Milson’s testimony as to the “fact” of an alleged threat to kill Campbell

implausible and insufficient to reach a jury.92

         Nevertheless, the Court finds in the alternative that, even accepting Milson’s

testimony as true, such a statement does not change the fact that the uncontroverted

evidence in this case shows that no officer opened fire on Campbell’s vehicle until after

he had refused to obey orders, he reached behind his driver’s seat, he aimed the vehicle

in the direction of Brad Ware, the officers believed Brad Ware was being dragged under


89
   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 592-94 (1986).
90
   Byrnie v. Town of Cromwell Bd. of Educ., 243 F.3d 93, 101 (2d Cir. 2001), superceded in part on other
grounds by Fed. R. Civ. P. 37(e).
91
   Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 178 (5th Cir.1990); Anderson v. Liberty
Lobby, Inc., 477 U.S. at 248.
92
   See also Price v. Worldvision Enterprises, Inc., 455 F.Supp. 252, 266 n. 25 (S.D.N.Y. 1978)(“Issues of
credibility sufficient to defeat a motion for summary judgment are not created if the contradicting or
impeaching evidence is ‘too incredible to be believed by reasonable minds.’”)(internal citations omitted).
50052 
                                                                                            Page 18 of 39 
                                                                                                          
 
the vehicle, and Campbell continued to accelerate the vehicle.              The evidence

demonstrates that at no time did Campbell comply with police orders or stop his attempted

flight. Thus, Milson’s testimony does not create an issue of fact as to the reasonableness

of the force used.

                       d. Campbell’s testimony

         Campbell testified that he recalled nothing at all after he placed the vehicle in

reverse.93 Because the uncontroverted evidence establishes that the officers did not

open fire until after the vehicle accelerated forward and ostensibly struck Brad Ware,

Campbell’s testimony fails to demonstrate a materially disputed fact regarding the

objective reasonableness of the officers’ use of force.

                       e. Brad Ware’s position during the incident

         Plaintiff also contends there are genuine issues of material fact regarding the

location of Brad Ware at the time Campbell accelerated his vehicle and whether

Campbell’s vehicle actually struck Brad Ware or he slipped near the vehicle. Plaintiff

claims Adam Ware testified that he saw Brad Ware leave the house and approach the

vehicle as it was backing up;94 yet, Plaintiff claims Brad Ware testified that he was in the

house when he heard the crash of Campbell backing into the police car,95 and several

other officers testified that Campbell immediately put the car in drive and accelerated and

turned left. Thus, Plaintiff contends the timing creates an issue of fact because Brad

Ware did not have time to place himself in front of Campbell’s vehicle when it began




93
   Rec. Doc. No. 102-6 (Deposition of Anthony Campbell at 37-38).
94
   Rec. Doc. No. 102-10 at 49 (Deposition of Adam Ware, p. 49).
95
   Rec. Doc. No. 102-11 at 99 (Deposition of Brad Ware, p. 99).
50052 
                                                                                Page 19 of 39 
                                                                                              
 
moving forward if he was still in the house when Campbell backed into the police car.

The Court disagrees.

         Notwithstanding the fact that the Court does not see the conflict between the

testimony of Adam Ware and Brad Ware, the stipulated photograph of the residence and

driveway reveals that Brad Ware could have exited the back door and would have been

immediately in front of the vehicle within one or two steps.96 Brad Ware testified that he

was at the back door.97 The photographic evidence undermines Plaintiff’s claim that it

would have taken too much time for Brad Ware to exit the house when he heard the crash

and place himself in front of the vehicle when Campbell began accelerating. Moreover,

Adam Ware testified that, between Campbell backing into the police car and “before he

jammed it back in drive … there was a time delay between when he saw Brad in front of

the vehicle … .”98       In the LSP Report, Officer Lance Arsement reported that, after

Campbell put the vehicle in reverse and hit the police car, “[h]e then tried to go but the

truck would not move. Campbell finally manipulated the shift into drive, accelerated

forward and struck Deputy Brad Ware.”99 This alleged discrepancy in testimony about

Brad Ware’s location is not material to the question before the Court and is, in the Court’s

view, not a discrepancy.

         It is likewise irrelevant whether other witnesses or bystanders claim that Brad Ware

fell near the bushes rather than being struck by Campbell’s vehicle. The uncontroverted

facts establish that shooting did not start until Ware had fallen, ostensibly beneath the



96
   Joint Exhibit E (1) at 805.
97
   Rec. Doc. No. 102-11 at 85 (Deposition of Brad Ware, p. 85, lines 8-11).
98
   Rec. Doc. No. 102-10 at 50 (Deposition of Adam Ware, p. 50, lines 6-8).
99
   Joint Exhibit E (1) at 48.
50052 
                                                                                 Page 20 of 39 
                                                                                               
 
vehicle, and the officers’ perception of what happened is relevant to the reasonableness

of the force used. Once it was announced that an officer was down, it was objectively

reasonable for the officers to respond with force in light of the circumstances. As the Fifth

Circuit instructs, “[a]n officer's use of deadly force is not excessive, and thus no

constitutional violation occurs, when the officer reasonably believes that the suspect

poses a threat of serious harm to the officer or to others. The question is one of ‘objective

reasonableness,’ not subjective intent, and an officer's conduct must be judged in light of

the circumstances confronting him, without the benefit of hindsight.”100

                        f. Alleged prolonged shooting

         Finally, Plaintiff maintains that the officers continued shooting after Campbell

and/or his vehicle were no longer a threat, and this constitutes excessive force. This

claim is likewise without merit. The testimony of witnesses to this event was wide-ranging

in both the number of shots witnesses heard fired and the length of time the officers

allegedly fired at Campbell’s vehicle. Plaintiff claims that the “vast majority” of the shots

were fired after Brad Ware was up and off the ground and shooting at Campbell’s

vehicle.101 Plaintiff cites to the deposition testimony of Smith;102 however, in the pages

cited by Plaintiff, Smith does not offer testimony to this effect.

         In Plumhoff v. Rickard, the United States Supreme Court considered a Section

1983 action brought by the estate of a suspect who was killed by police officers in a high-

speed car chase.103 The Court held that the officers acted reasonably in using deadly



100
    Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009)(internal citations omitted).
101
    Rec. Doc. No. 118 at 8.
102
    Rec. Doc. No. 102-5 at 25-28 (Deposition of Brian K. Smith).
103
    572 U.S. 765 (2014).
50052 
                                                                                      Page 21 of 39 
                                                                                                    
 
force in an attempt to terminate a dangerous high-speed car chase that threatened the

lives of innocent bystanders. Like Plaintiff herein, the claim was made that, even if the

use of deadly force was permissible, firing a total of 15 shots was unreasonable. The

Court rejected this argument, finding: “It stands to reason that, if police officers are

justified in firing at a suspect in order to end a severe threat to public safety, the officers

need not stop shooting until the threat has ended.”104 The Court noted that,

         during the 10–second span when all the shots were fired, Rickard never
         abandoned his attempt to flee. Indeed, even after all the shots had been
         fired, he managed to drive away and to continue driving until he crashed.
         This would be a different case if petitioners had initiated a second round of
         shots after an initial round had clearly incapacitated Rickard and had ended
         any threat of continued flight, or if Rickard had clearly given himself up. But
         that is not what happened.105

The facts of this case demonstrate that, throughout the incident, Campbell never stopped

the vehicle or gave himself up. In this moment in time, the officers could not know at what

point Campbell was hit; thus, they continued shooting until the vehicle came to a stop.

The Court finds that the officers’ shooting at the vehicle until it came to a stop was not

unreasonable under the circumstances of this case.

                        g. Jurisprudence

         The facts of this case are similar to those in Sanchez v. Edwards,106 wherein the

Fifth Circuit considered an appeal of summary judgment granted in favor of police officers

who shot a suspect who refused to exit his vehicle and instead accelerated his vehicle in

the direction of one of the officers. Several police officers were conducting a surveillance




104
    Id. at 777.
105
    Id.
106
    433 Fed. Appx. 272 (5th Cir. 2011).
50052 
                                                                                   Page 22 of 39 
                                                                                                 
 
operation of a residence for suspected drug activity.107 The officers began searching the

premises for drugs and questioning individuals who approached the residence.108

Sanchez pulled into the driveway of the residence in a Toyota Camry, and two officers

approached the vehicle.109 Both officers were wearing clothing that identified them as

law enforcement. The officers identified themselves as police and verbally ordered

Sanchez to stop the vehicle; however, Sanchez reversed into the street despite officers’

continued orders to stop.110

         One officer followed the car on the driver’s side, and the other officer crossed in

front of the car; however, while the officer was positioned directly in front of the vehicle,

Sanchez then accelerated in his direction.111 Witnesses in the neighboring yards heard

the officers shouting at Sanchez to stop and heard spinning tires on the gravel

driveway.112 As the vehicle accelerated towards the officer, both officers fired their

weapons at Sanchez.113 The vehicle struck one of the officers and continued down the

road, eventually coming to a stop in a ditch.114 Sanchez was hit by three of the shots fired

and pronounced dead at the scene.115

         Sanchez’s family filed a Section 1983 action against the officer alleging they

violated Sanchez’s right to be free from excessive force. The district court granted

summary judgment in favor of the officers, and the family appealed. The officers asserted



107
    Id. at 273.
108
    Id.
109
    Id.
110
    Id.
111
    Id.
112
    Id. at 273-74.
113
    Id. at 274.
114
    Id.
115
    Id.
50052 
                                                                                Page 23 of 39 
                                                                                              
 
the defense of qualified immunity on appeal.116 However, because the court concluded

that Sanchez’s constitutional rights were not violated, the court did not reach the issue of

qualified immunity.117 The Fifth Circuit stated:

         “The use of deadly force for apprehension is a seizure subject to the
         reasonableness requirement of the Fourth Amendment.” Hathaway v.
         Bazany, 507 F.3d 312, 320 (5th Cir.2007) (citing Tennessee v. Garner, 471
         U.S. 1, 7, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985)). In Garner, the Supreme
         Court defined the circumstances under which an officer's use of deadly
         force to stop a fleeing suspect is constitutionally reasonable:

             Where the officer has probable cause to believe that the suspect
             poses a threat of serious physical harm, either to the officer or to
             others, it is not constitutionally unreasonable to prevent escape by
             using deadly force. Thus, if the suspect threatens the officer with a
             weapon or there is probable cause to believe that he committed a
             crime involving the infliction or threatened infliction of serious
             physical harm, deadly force may be used if necessary to prevent
             escape, and if, where feasible, some warning has been given.

         471 U.S. at 11–12, 105 S.Ct. 1694. “The reasonableness of an officer's use
         of deadly force is therefore determined by the existence of a credible,
         serious threat to the physical safety of the officer or to those in the vicinity.”
         Hathaway, 507 F.3d at 320. In making this determination, we must allow
         “for the fact that police officers are often forced to make split-second
         judgments—in circumstances that are tense, uncertain, and rapidly
         evolving—about the amount of force that is necessary in a particular
         situation.” Graham v. Connor, 490 U.S. 386, 396–97, 109 S.Ct. 1865, 104
         L.Ed.2d 443 (1989).118

The court discussed its previous decision in Hathaway v. Bazany, which it noted

contained “facts that are legally indistinguishable from the facts of this case.”119

         In Hathaway v. Bazany, we applied the Garner standard to facts that are
         legally indistinguishable from the facts in this case. See 507 F.3d at 315–
         16. In Hathaway, a police officer stopped a vehicle in order to investigate a
         gang-related altercation in the area. Id. at 315. When the officer, who was
         on foot, was approximately eight-to-ten feet from the front right corner of the

116
    Id.
117
    Id.
118
    Id. at 274-75.
119
    Id. at 275.
50052 
                                                                                     Page 24 of 39 
                                                                                                   
 
            vehicle, the vehicle suddenly accelerated towards him. Id. at 316. He
            attempted to get out of the way, but when he realized that he would not be
            able to do so, he decided to fire his weapon. Id. The vehicle struck the officer
            on the left leg, and the officer fired his weapon, although he could not recall
            whether he fired it before, during, or immediately after he was struck by the
            vehicle. Id. The shot hit the driver of the vehicle and killed him. Id.

            On these facts, we held that the officer's use of deadly force was justified
            even though he could not specifically recall when he fired his weapon. See
            id. at 321–22. In doing so, we surveyed the relevant case law and identified
            two “central” factors in the reasonableness inquiry in these kinds of cases:
            (1) “the limited time [an] officer[ ] ha[s] to respond” to the threat from the
            vehicle; and (2) “ ‘the closeness of the officer[ ] to the projected path of [the]
            vehicle.’” Id. at 321 (quoting Waterman v. Batton, 393 F.3d 471, 479 (4th
            Cir.2005)) (final alteration in Hathaway). Given the officer's “close proximity”
            to the vehicle and the “extremely brief period of time” in which he had to
            react to the vehicle's movement towards him, we found that the officer was
            objectively reasonable in his perception of a threat of serious physical harm
            to himself and in his decision to respond to that threat with deadly force. Id.
            at 322.

Based on the same reasoning and analysis in Hathaway, the Sanchez court held that the

officers acted reasonably in their use of deadly force on Sanchez.120 The court held:

            Like the officer in Hathaway, Banquer and Schwebel had to take action
            quickly and decisively in response to an oncoming vehicle that was
            threatening an officer's safety. Sanchez ignored numerous commands from
            the officers to bring his vehicle to a stop. Both Banquer and Schwebel, who
            were the only eyewitnesses to the shooting, testified that Banquer was in
            front of Sanchez's Camry when Sanchez put the car into drive and drove
            forward. Because of the short period of time in which the officers had to
            react to Sanchez's abrupt change of direction and Banquer's obvious peril
            given his position in front of the vehicle, we have absolutely no trouble
            finding that the officer's decision to use deadly force was reasonable under
            the circumstances.121

            The Court acknowledges that the case at bar involves more eyewitnesses to the

incident and conflicting testimony regarding the officers’ clothing and whether Brad Ware

fell or was struck by the vehicle. However, the Court has already addressed these


120
      Id.
121
      Id.
50052 
                                                                                        Page 25 of 39 
                                                                                                      
 
conflicts and determined that these disputed facts are either immaterial to the issue at

hand or, in the case of the police officers’ clothing, blatantly contradicted by the stipulated

photographs in the record. Thus, for the same reasoning and analysis given by the Fifth

Circuit in both Sanchez and Hathaway, the Court finds no constitutional violation in this

case.

           Accordingly, for the reasons set forth above, the Court finds that Plaintiff has failed

to present summary judgment evidence demonstrating genuine issues of material fact

regarding the reasonableness of the force used by the Defendants under the

circumstances. Defendants are entitled to summary judgment on Plaintiff’s excessive

force claim. In the alternative, the Court finds that the individual Defendants are shielded

by qualified immunity, as set forth below.

                   2.       Qualified Immunity

           All Defendants sued in their individual capacities argue that they are entitled to

qualified immunity. Qualified immunity shields government officials from liability in their

performance of discretionary functions unless their conduct violated a clearly established

constitutional right.122 “Once raised, a plaintiff has the burden to rebut the qualified

immunity defense... We do not require that an official demonstrate that he did not violate

clearly established federal rights; our precedent places that burden upon plaintiffs.”123

           The qualified immunity defense presents a two-part inquiry: “(1) whether the facts

alleged or shown by the plaintiff made out a violation of a constitutional right, and (2)

whether that right was ‘clearly established’ at the time of the defendant's alleged



122
      See Ontiveros v. City of Rosenberg, Tex., 564 F.3d 379, 382 (5th Cir. 2009).
123
      Estate of Davis v. City of N. Richland Hills, 406 F.3d 375, 380 (5th Cir. 2005).
50052 
                                                                                         Page 26 of 39 
                                                                                                       
 
misconduct.”124 A court may address either part of the two-part inquiry first.125 “This

inquiry focuses not on the general standard—when may an officer use deadly force

against a suspect?—but on the specific circumstances of the incident—could an officer

have reasonably interpreted the law to conclude that the perceived threat posed by the

suspect was sufficient to justify deadly force?”126

         In Brosseau v. Haugen,127 a Supreme Court decision reached five years before

the incident before the Court, a police officer (Brosseau) responded to reports of a fight

in a residential neighborhood. Haugen ran to hide from Brosseau, and several officers

searched for him. When the officers saw Haugen, he jumped into his Jeep, and Brosseau

believed he was looking for a weapon. She pointed her gun at Haugen and ordered him

to exit the car, but he ignored her and they scuffled for the keys.128 He started the car,

the officer jumped back, then she shot Haugen in the back through the rear driver's side

window.129 The Court of Appeals for the Ninth Circuit reversed the district court's grant

of summary judgment, holding that the Fourth Amendment had been violated and that

Haugen's rights were clearly established. The Supreme Court did not decide whether the

shooting was unconstitutional; rather, it held that Brosseau was entitled to qualified

immunity. Because cases with similar factual patterns had yielded different results, this

case was at the “hazy border between excessive and acceptable force.”130




124
    Ontiveros, 564 F.3d at 382.
125
    See Pearson v. Callahan, 555 U.S. 223 (2009).
126
    Ontiveros, 564 F.3d at 383 n.1.
127
    543 U.S. 194 (2004).
128
    Id. at 196.
129
    Id. at 196–97.
130
    Id. at 201 (quotation marks omitted).
50052 
                                                                              Page 27 of 39 
                                                                                            
 
         In the present case, Defendants were on the scene to execute a search warrant

that included Campbell’s vehicle.               The uncontroverted evidence demonstrates that

Campbell reached behind his seat after failing to comply with orders to exit the vehicle.

Further, Campbell actively fled the scene, without consideration to the officers and

innocent bystanders in the area, before Defendants opened fire. Plaintiff has not met his

burden of demonstrating that, at the time that the events in this case occurred, “adequate

authority at a sufficiently high level of specificity [ ] put [the Defendants] on notice that

[their] conduct [was] definitively unlawful.”131 As such, the individual Defendants are

entitled to qualified immunity.

         Even if Plaintiff could establish a constitutional violation, the Court finds that the

officers’ conduct was objectively reasonable for purposes of qualified immunity for the

same reasoning and analysis set forth above in the Court’s finding that the excessive

force was reasonable. The question here is whether the officers perceived that the threat

posed by Campbell was sufficient to justify deadly force. That the officers’ perceptions

may have later been found to be incorrect – for example, if Brad Ware was not struck by

the vehicle but simply fell near the bushes132 – is not the question. The uncontroverted

evidence establishes that the officers heard “officer down” after seeing Campbell

accelerate his vehicle in the direction of Deputy Ware; thus, considering Campbell’s

refusal to obey orders, reaching behind his seat, attempt to flee the premises, and




131
    Vincent v. City of Sulphur, 805 F.3d 543, 547 (5th Cir. 2015); see also Thompson v. Upshur Cnty., Tex.,
245 F.3d 460 (5th Cir. 2001)(“[I]t is the plaintiff’s burden to demonstrate that all reasonable officials similarly
situated would have then known that the alleged acts of the defendants violated the United States
Constitution.”).
132
    The Court is not making a finding of fact.
50052 
                                                                                                    Page 28 of 39 
                                                                                                                  
 
possible intent to run over Deputy Ware, the Court finds that the officers’ decision to open

fire at that point was reasonable under the circumstances.

         It is also relevant that, in addition to several law enforcement officers in the yard,

there were numerous bystanders in neighboring yards watching this incident.               The

officers’ actions are also reasonable in light of their obligation to protect innocent

bystanders from Campbell’s conduct. While this case does not involve a lengthy, high-

speed car chase, it was reasonable for officers to conclude that Campbell’s erratic driving

and acceleration in the direction of an officer constituted a danger to all officers in the

yard and innocent bystanders. The photographic evidence of the residence demonstrates

the small size of the yard and the close proximity to neighboring houses and yards.133

         In Plumhoff v. Rickard,134 the Supreme Court found that police officers did not

violate the Fourth Amendment by fatally shooting a suspect after a high-speed chase

because “during the 10-second span when all the shots were fired, [the suspect] never

abandoned his attempt to flee.”135 The suspect had led the police on a chase that

“exceeded 100 miles per hour and lasted over five minutes.”136 The suspect’s car then

collided with a police car and came to a standstill for three seconds.137 Then, the suspect

pushed down on the accelerator so that his tires spun, managed to break free from the

police car with which he had collided, “threw the car into reverse,” and drove away.138

The officers fired three shots while the suspect was trying to break free and twelve more



133
    Exhibit E(1) at 779-850.
134
    572 U.S. 765 (2014).
135
    Id. at 766.
136
    Id. at 776.
137
    Id.
138
    Id.
50052 
                                                                                  Page 29 of 39 
                                                                                                
 
shots as he drove away.139 The Court found that “all that a reasonable police officer could

have concluded was that ... [the suspect] would once again pose a deadly threat for others

on the road.”140 Thus, the police officers were justified in firing at the suspect and were

not required to cease firing until the threat had ended.141

         For the reasons set forth above, the Court finds in the alternative that, had Plaintiff

demonstrated excessive force in violation of the Constitution, the individual Defendants

would nevertheless be shielded by the defense of qualified immunity.

                3.      Fourteenth Amendment Claims – Due Process/Equal Protection

         Plaintiff has also asserted claims that his Fourteenth Amendment rights of due

process, life and liberty, and equal protection were violated by the Defendants.142

Defendants have moved for summary judgment on these claims.

         “The Due Process Clause of the Fourteenth Amendment was intended to prevent

government from abusing its power [] or employing it as an instrument of oppression.”143

Its substantive component “protects individual liberty against certain government actions

regardless of the fairness of the procedures used to implement them.”144 However, it

“does not transform every tort committed by a state actor into a constitutional violation.”145

“[T]he substantive component of the Due Process Clause is violated by executive action

only when it ‘can properly be characterized as arbitrary, or conscience shocking, in a

constitutional sense.’”146


139
    Id. at 765.
140
    Id. at 777.
141
    Id.
142
    Rec. Doc. No. 1 at 6.
143
     Collins v. City Harker Heights, Tex., 503 U.S. 115 (1992) (internal quotation omitted).
144
    Id. at 125 (internal citations and quotations omitted).
145
    DeShaney v. Winnebago County Dep't of Soc. Servs., 489 U.S. 189, 201 (1989).
146
    County of Sacramento v. Lewis, 523 U.S. 833, 847 (1998) (quoting Collins, 503 U.S. at 128).
50052 
                                                                                           Page 30 of 39 
                                                                                                         
 
         A plaintiff may bring a substantive “due process” claim under the Fourteenth

Amendment only if the claim alleged is not susceptible to proper analysis under a specific

constitutional source.147 Consequently, if the Fourth Amendment applies to the Plaintiff's

excessive force claim, then his substantive “due process” claim is precluded.148 This

determination hinges on whether the Defendants intentionally fired their weapons. It is

undisputed that the officers intentionally fired their weapons at Campbell’s vehicle;

therefore, the Court may not entertain the Plaintiff's Fourteenth Amendment “substantive

due process” claim because the Fourth Amendment will appropriately apply.149

         As Plaintiff has asserted an excessive force claim under the Fourth Amendment,

Plaintiff’s Fourteenth Amendment due process claim is not viable. Furthermore, Plaintiff’s

focus in his Opposition is almost entirely on the excessive force claim. Indeed, the words

“due process” do not appear in his brief. Plaintiff’s conflates his constitutional claims

under both the Fourth and Fourteenth Amendments; however, this ignores the

jurisprudence set forth above that demonstrates different standards for these claims.

Plaintiff’s only argument regarding his Fourteenth Amendment claims is: “In a light most

favorable to the plaintiff, a reasonable jury could come to the determination that the

officers’ actions were not reasonable under the 4th and 14th Amendments.”150 However,

as set forth above, reasonableness is not the standard for the Fourteenth Amendment

due process claim.         As such, Plaintiff has failed to offer substantive arguments or


147
    See Petta v. Rivera, 143 F.3d 895, 901 (5th Cir.1998) (citing Lewis, 523 U.S. at 843); see also Graham,
490 U.S. at 395 (“where a particular amendment provides an explicit textual source of constitutional
protection against a particular sort of government behavior, that [a]mendment, not the more generalized
notion of substantive due process, must be the guide for analyzing these claims”).
148
    See Petta, 143 F.3d at 901.
149
    See Roe v. Tex. Dept. of Protective & Regulatory Servs., 299 F.3d 395, 411 (5th Cir. 2002) (citing
Albright v. Oliver, 510 U.S. 266 (1994) (plurality)).
150
    Rec. Doc. No. 118 at 9.
50052 
                                                                                             Page 31 of 39 
                                                                                                           
 
evidence in opposition to Defendants’ motion on his Fourteenth Amendment claims, and

Defendants are entitled to summary judgment on Plaintiff’s Fourteenth Amendment

claims.151

         C. Official Capacity Monell152 claims

         Since the filing of this motion, the official capacity claims asserted against Cormier,

Stelly, Boddye, Brad Ware, and Credeur have been dismissed.153 The only remaining

Monell claims are asserted against the City of Rayne and Sheriff Melancon. Because

Plaintiff has failed to establish an underlying constitutional violation, the municipal

Defendants cannot be held liable under Monell.

         The Fifth Circuit has held that a municipality is not liable when its employee did not

commit a constitutional violation.154 In Rios v. City of Del Rio, the Fifth Circuit upheld the

dismissal of the plaintiff's claims against the defendant police chief who had supervised

the defendant officer.155 The plaintiff, a border guard who had been struck by a prisoner



151
    The Parties did not address Plaintiff’s equal protection claim; however, upon review of Plaintiff’s
Complaint, the Plaintiff has alleged no facts to support an equal protection claim. The Fourteenth
Amendment's Equal Protection Clause states that “no state shall ... deny to any person within its jurisdiction
the equal protection of the laws.” U.S. Const. Amend. XIV, § 1. This Clause directs that similarly situated
persons should be treated alike. See Plyler v. Doe, 457 U.S. 202, 216, 102 S.Ct. 2382, 72 L.Ed.2d 786
(1982). Generally, “to state a claim under the Equal Protection Clause, a § 1983 plaintiff must allege that a
state actor intentionally discriminated against the plaintiff because of membership in a protected class.”
Johnson v. Morel, 876 F.2d 477, 479 (1989). Generally, cases involving the Equal Protection Clause are
“concerned with governmental classifications that affect some groups of citizens differently than others.”
Engquist v. Or. Dept. of Agric., 553 U.S. 591, 601, 128 S.Ct. 2146, 170 L.Ed.2d 975 (2008). Plaintiff herein
has not alleged that he or his son suffered intentional discrimination based on his membership in a protected
class. Moreover, there is no summary judgment evidence in this voluminous record that supports such a
claim. Accordingly, summary judgment also applies to Plaintiff’s purported equal protection claim.
152
    Monell v. Dept. of Social Serv., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
153
    Rec. Doc. Nos. 130 & 132.
154
    See Alpha v. Hooper, 440 F.3d 670, 672 (5th Cir. 2006) (upholding summary judgment for the defendant
county because the defendant officer, who shot and killed the plaintiff, did not use excessive force); Mace
v. City of Palestine, 333 F.3d 621, 625 (5th Cir. 2003) (same); Thomas v. Murray, 251 F.3d 156 (5th Cir.
2001) (holding that, because defendant police officer did not use excessive force or unlawfully detain the
plaintiff, the defendant county was entitled to summary judgment on plaintiff's ratification claim).
155
    444 F.3d 417 (5th Cir. 2006).
50052 
                                                                                               Page 32 of 39 
                                                                                                             
 
driving a stolen police car, asserted that the officer had violated his Fourteenth

Amendment right to be free from state deprivation of his bodily integrity liberty interest.

The Fifth Circuit found that no such violation occurred. Turning to the plaintiff's claims

against the police chief, the court stated that “[a] plaintiff must show either the supervisor

personally was involved in the constitutional violation or that there is a sufficient causal

connection between the supervisor's conduct and the constitutional violation.”156 “It is

facially evident that this test cannot be met if there is no underlying constitutional

violation.”157 The Rios court also noted that, in Collins v. City of Harker Heights, the

Supreme Court stated that, “if a city employee violates another's constitutional rights, the

city may be liable if it had a policy or custom of failing to train its employees and that

failure to train caused the constitutional violation.”158

         Because the Court has already found that the use of force by the Defendants was

reasonable, and therefore not in violation of the Fourth Amendment, it follows that the

City of Rayne and Sheriff Melancon are also not liable for the use of force or its purported

failure to properly train the officers. Accordingly, summary judgment is granted in favor of

the City of Rayne and Sheriff Melancon.

         D. State Law Claims159

         Plaintiff has asserted state law claims of excessive force, negligence, and vicarious

liability. Plaintiff states: “At their core, the plaintiff’s underlying state law claims against



156
    Id. at 425 (quoting Evett v. DETNTFF, 330 F.3d 681, 689 (5th Cir. 2003)).
157
    Id. (citing Breaux v. City of Garland, 205 F.3d 150, 161 (5th Cir. 2000)).
158
    Id. at 426 n. 11 (citing Collins v. City of Harker Heights, 503 U.S. 115, 112 S.Ct. 1061, 117 L.Ed.2d 261,
(1992) (emphasis added by the Rios court).
159
    The Court exercises supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §
1367.
50052 
                                                                                               Page 33 of 39 
                                                                                                             
 
the specific officers involved in this shooting hinge on the same reasonableness issues

that plague the defendants’ plea for summary judgment on the constitutional issues. The

analysis for the claims are [sic] similar, and for the reasons asserted above in the analysis

of the constitutional claims and the Qualified Immunity claims, the Court should deny the

defendants’ Motion for Summary Judgment on the state law claims.”160

         Plaintiff is correct as to the excessive force claim. “Excessive force claims under

Louisiana law are analyzed with the same standard that is used to gauge excessive force

claims under Section 1983.161 That is, as in the qualified immunity context, the actions of

the Defendants, when considered under state law, must be judged for objective

reasonableness.”162 The Court has already determined that the Defendants herein did

not use excessive force and therefore acted in an objectively reasonable manner and are

alternatively entitled to qualified immunity from Plaintiff’s federal claims against them in

their individual capacities. For the same reasons, the Plaintiff’s state law claims are

without merit and must be dismissed.

         Turning to the state law negligence claim, Plaintiff has not addressed any of the

elements of this claim and instead simply argues that his state law claims should survive

summary judgment based on the same “reasonableness issues” as discussed regarding



160
    Rec. Doc. No. 118 at 12.
161
    Adams v. Glaser, 138 F.Supp.3d 727, 741 (E.D. La. 2015)(citing Kyle v. City of New Orleans, 353 So.2d
969, 972–73 (La. 1977) (“The use of force by law enforcement must be tested by the ‘reasonable force’
standard.”); Deville, 567 F.3d at 172–73 (“Louisiana's excessive force tort mirrors its federal constitutional
counterpart. ‘The use of force when necessary to make an arrest is a legitimate police function. But if the
officers use unreasonable or excessive force, they and their employer are liable for any injuries which
result.’”); Winston v. City of Shreveport, 390 Fed. Appx. 379, 385–86 (5th Cir. 2010) (“Under Louisiana law,
we apply the same ‘reasonableness' standard to Winston's state law claims of false arrest and excessive
force that we apply when analyzing whether qualified immunity shield Officer Willis against Winston's
federal constitutional claims.”)).
162
    Id.
50052 
                                                                                               Page 34 of 39 
                                                                                                             
 
his federal claims. While it is correct that the question of whether a duty was breached

considers the reasonableness of the action taken,163 Plaintiff is not relieved of his burden

of establishing all five elements of his negligence claim. Plaintiff’s Complaint did not

allege a duty, breach, or causation, and Plaintiff has not argued these elements or

directed the Court to the summary judgment evidence that establishes genuine facts

issues in this case. Nevertheless, the Court finds that Plaintiff’s negligence claim fails on

the “reasonableness issues.”

         Louisiana courts evaluate use of force with the duty/risk analysis applicable to

negligence claims.164 The duty/risk analysis consists of the following factors: (1) did the

defendant owe a duty to the plaintiff; (2) was the duty breached; (3) was the conduct in

question a substantial factor in bringing about the harm to the plaintiff, i.e., was it a cause-

in-fact of the harm which occurred; (4) was the risk, and harm caused, within the scope

of protection afforded by the duty breached; and (5) actual damage.165 For liability to be

found, Plaintiff must prove all five separate factors.166

         “Whether a duty is owed is a question of law.”167 Duties are imposed on

governmental actors, such as police officers, based on the services performed or

provided to the public.168 The breach factor of the duty/risk analysis considers the

reasonableness of the action taken.169 Reasonableness is determined by examining the


163
    See Westmoreland, 771 So.2d at 717 (La.App. 3d Cir. 2000).
164
    N.S. v. City of Alexandria, 919 F.Supp.2d 773, 781 (citing Mathieu v. Imperial Toy Corp., 646 So.2d 318,
321–22 (La. 1994)).
165
    See Williams v. Domino's Pizza, Inc., 2001 WL 6724, at *4 (E.D.La. Jan. 2, 2001); Roberts v. Benoit,
605 So.2d 1032, 1041 (La.1991); see also Wiltz v. Bayer CropScience, Ltd. P'ship, 645 F.3d 690, 698 (5th
Cir. 2011).
166
    Mathieu, 646 So.2d at 322.
167
    Hardy v. Bowie, 744 So.2d 606, 614 (La. 1999).
168
    See Smith v. Lafayette Parish Sheriff's Dept., 874 So.2d 863, 869 (La.App. 3d Cir. 2004).
169
    Westmoreland v. City of Natchitoches, 771 So.2d 715, 717 (La.App. 3d Cir. 2000).
50052 
                                                                                              Page 35 of 39 
                                                                                                            
 
totality of the circumstances.170 The Louisiana Supreme Court has listed the following

factors to consider in determining whether a police officer used reasonable force: “the

known character of the arrestee, the risks and dangers faced by the officers, the nature

of the offense involved, the chance of the arrestee's escape if the particular means are

not employed, the existence of alternative methods of arrest, the physical size, strength,

and weaponry of the officers as compared to the arrestee, and the exigencies of the

moment.”171 As the Court has previously considered these factors and concluded that

the officers acted reasonably under the circumstances of this case, the Court need not

consider the remaining factors in this analysis.

          Plaintiff has failed to establish his state law claims as to the police officers; thus,

his claim of vicarious liability against the municipalities and supervisory officials also fails.

Accordingly, Defendants’ Motion for Summary Judgment is granted as to Plaintiff’s state

law claims of excessive force, negligence, and vicarious liability.

          Plaintiff has asserted a bystander claim for his own alleged injuries that occurred

due to witnessing the shooting of his son. Plaintiff claims that he has suffered mental

anguish and/or emotional distress and that he suffered a heart attack just hours after

witnessing the shooting. In his Opposition, Plaintiff essentially concedes that, if there is

no liability for the underlying actions, there can be no bystander liability. Plaintiff does not

offer any argument or evidence for the substance of this claim; rather, he argues only that

“[i]f the Court makes the determination that the officers are liable for the constitutional

claims, then the defense has done absolutely nothing to carry their burden for Summary



170
      Kyle v. City of New Orleans, 353 So.2d 969, 973 (La.1977).
171
      Id. at 973.
50052 
                                                                                    Page 36 of 39 
                                                                                                  
 
Judgment on these claims. Therefore, the analysis on this claim is based solely on the

Court’s determination of the other claims in this lawsuit.”172

         Louisiana jurisprudence supports Defendants’ argument that Plaintiff’s bystander

claims are foreclosed by a finding of no liability on the underlying constitutional claims. In

Williams v. East Baton Rouge Parish School Board, a father who saw his son injured

during a football game was denied recovery under La. C.C. art. 2315.6 from the defendant

school board and high schools because they were found to be not liable for the son's

injuries.173 The court in Jenkins v. Willis Knighton Medical Center relied on the Williams

case in denying bystander claims of the family members of a patient who suffered a stroke

and ultimately died the next day while being treated in the emergency room.174 The

plaintiffs had sued the hospital for medical malpractice and asserted bystander claims

under La. C.C. art. 2315.6. The court granted summary judgment on the bystander claims

because it found that the hospital was not liable for the patient’s medical condition.175

Accordingly, Plaintiff’s bystander claim fails as a matter of law.

         Alternatively, Plaintiff’s bystander claim would also fail on the merits. In Louisiana,

to sustain a bystander claim, “a plaintiff must establish: (1) that he or she ‘view[ed] an

event causing injury to another person, or ... [came] upon the scene soon thereafter’; (2)

a sufficiently close relationship to the direct victim as defined by the relevant code article;

(3) that ‘the injured person ... suffer[ed] such harm that one can reasonably expect a

person in the claimant's position to suffer serious mental anguish or emotional distress



172
    Rec. Doc. No. 118 at 13.
173
    1997–2645 (La.App. 1st Cir.12/28/98), 723 So.2d 1093.
174
    43,254 (La.App. 2 Cir. 6/4/08), 986 So.2d 247.
175
    Id. at 253.
50052 
                                                                                   Page 37 of 39 
                                                                                                 
 
from the experience’; and (4) ‘the claimant's mental anguish or emotional distress must

be severe, debilitating, and foreseeable.’”176 “A non-exhaustive list of examples of serious

emotional distress includes neuroses, psychoses, chronic depression, phobia, and

shock.”177    “The emotional distress sustained must be both serious and reasonably

foreseeable to allow recovery. Serious emotional distress, of course, goes well beyond

simple mental pain and anguish. Compensation for mental pain and anguish over injury

to a third person should only be allowed where the emotional injury is both severe and

debilitating.”178

         Although Plaintiff has not argued or addressed these elements, there is sufficient

evidence in the record satisfying the first three elements listed above. However, there

appears to be no summary judgment evidence before the Court, and Plaintiff has not

directed the Court to any such evidence, establishing that Plaintiff’s mental

anguish/emotional distress was “severe, debilitating, and foreseeable.” Had this Court

found that Defendants were liable on the underlying claims in this matter, Plaintiff’s

bystander claim would still fail on the merits as Plaintiff has not carried his burden in

establishing all four elements required by Louisiana law.

         Accordingly, the Defendants are entitled to summary judgment on Plaintiff’s

bystander claims.




176
    Curran v. Aleshire, 67 F.Supp.3d 741, 768 (quoting La. C.C. art. 2315.6.).
177
    Jenkins, 986 So.2d at 252-53 (citing Lejeune, supra; Norred v. Radisson Hotel Corporation, 950748
(La.App. 1st Cir.12/15/95), 665 So.2d 753).
178
    Nelson v. Ruston Longleaf Nurse Care Center, Inc., 32,718 (La. App. 2 Cir. 2/1/00), 751 So.2d 436,
438.
50052 
                                                                                        Page 38 of 39 
                                                                                                      
 
III.       CONCLUSION

           For the reasons set forth above, the Court finds that there are no genuine issues

of material fact that preclude summary judgment, and Defendants’ Motion for Summary

Judgment179 is GRANTED. Plaintiff’s claims are dismissed with prejudice.

           Judgment shall be entered accordingly.

           IT IS SO ORDERED.

           Signed in Baton Rouge, Louisiana on March 11, 2019.



                                               
                                            S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF LOUISIANA




179
       Rec. Doc. No. 116.
50052 
                                                                                Page 39 of 39 
                                                                                              
 
